Case 3:19-cv-00019-MHL-EWH Document 89 Filed 02/11/21 Page 1 of 1 PagelD# 1824

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DANIEL W. JAMISON,

Plaintiff,
Vv. Civil Action No. 3:19CV19

STACEY A. KINCAID, et al.,

Defendants.
MEMORANDUM OPINION

Daniel W. Jamison, a Virginia inmate proceeding pro se and in forma pauperis, filed this
action. Pursuant to Federal Rule of Civil Procedure 4(m), Jamison had ninety (90) days from the
filing of the complaint to serve the defendants.'! Here, that period commenced on October 25,
2019. By Order entered on September 9, 2020, the Court directed Jamison. within eleven (11)
days from the date of entry thereof to show good cause for his failure to serve Defendant Ray
within the time required by Rule 4(m). More than eleven (11) days have elapsed since the entry
of the September 9, 2020 Order and Jamison has not responded to that Order. Accordingly. all
claims against Defendant Ray will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order will accompany this Memorandum Opinion.

Wiss /
M. Hannay 7
United States District Judge

Date: wie [[-Z|

Richmond, Virginia

 

' Rule 4(m) provides. in pertinent part:

If a defendant is not served within 90 days after the complaint is filed. the court—
on motion or on its own after notice to the plaintiff—must dismiss the action without
prejudice against that defendant or order that service be made within a specified
time. But if the plaintiff shows good cause for the failure. the court must extend the
time for service for an appropriate period.

Fed. R. Civ. P. 4(m).
